                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                           DATE FILED: 2/3/2020
----------------------------------------------------------------------X
                                                                       :
THE DISTRICT COUNCIL OF NEW YORK CITY :
AND VICINITY OF THE UNITED                                             :
BROTHERHOOD OF CARPENTERS AND                                          :         1:19-cv-10654-GHW
JOINERS OF AMERICA,                                                    :
                                                                       :    MEMORANDUM OPINION
                                                  Petitioner,          :        AND ORDER
                                                                       :
                              -against-                                :
                                                                       :
INFINITY MANAGEMENT CORP. and                                          :
TASH MANAGEMENT CORP.                                                  :
                                                                       :
                                               Respondents.            :
                                                                       :
---------------------------------------------------------------------- X


GREGORY H. WOODS, United States District Judge:


         The District Council of New York City and Vicinity of the United Brotherhood of

Carpenters and Joiners of America (the “District Council” or “Petitioner”) seeks to confirm an

arbitration award obtained against Infinity Management Corp. (“Infinity”) and Tash Management

Corp. (“Tash,” and together with Infinity, “Respondents”) pursuant to Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C. § 185. For the following reasons, the award is

confirmed.

  I.     BACKGROUND

         In March 2016, Infinity contracted with Petitioner to build homes as part of the Build It

Back Program, a New York City initiative to repair homes damaged by Hurricane Sandy. Affidavit

of Lydia Sigelakis (“Sigelakis Affidavit”), Dkt. No. 9, ¶ 6. As part of that contract, Infinity agreed to

be bound by the Build It Back Outer Borough Residential Market Recovery Labor Project Act (the

“PLA”) and the Independent Building Construction Agreement (the “collective bargaining

agreement,” or the “CBA”) with the District Council. Dkt. No. 9, ¶ 8.
        The CBA provided that all unresolved disputes would be “[submitted] . . . to arbitration by

requesting an arbitration hearing in writing . . . to Richard Adelman, who shall act as the arbitrator

under this procedure.” Dkt. No. 9, ECF 29, Art. IX § 1. The CBA also provided that “the decision

of the Arbitrator shall be final and binding on the involved Contractor, Local Union, and employees

and the fees and expenses of such Arbitration shall be borne equally by the involved contractor and

Local Union.” Dkt. No. 9-1, ECF No. 27, 29.

        The dispute at the heart of this arbitration arose when Infinity failed to fully compensate its

employees for all of the work they performed. Dkt. No. 9, ¶ 10. Specifically, Infinity underreported

some of its employees’ hours, paying the contractual rate and benefits for some of their hours, but

paying them “off the books” in cash at less than their contractual rate for the remaining hours. Dkt.

No. 9-1, ECF 36.

        Because the parties failed to amicably settle their dispute, Petitioner initiated arbitration. Dkt.

No. 9, ¶ 10. After notifying both parties, the arbitrator held a hearing on March 30, 2017, where

both Infinity and the District Council appeared, presented argument, and offered evidence. Dkt.

No. 9, ¶ 10. The parties returned to the settlement table, and again tried to resolve the issue

amicably. Dkt. No. 9, ¶ 10.

        When this second attempt at resolution failed, Petitioner requested another hearing date.

Dkt. No. 9, ECF 3 ¶ 10. The arbitrator selected September 9, 2019. Dkt. No. 9-1, ECF 34. The

day before this second hearing, counsel for Respondents sought an adjournment, claiming that

Respondents’ key witness could not attend. Dkt. No. 9-1, ECF 34. The hearing was rescheduled

for September 26, 2019. Dkt. No. 9-1, ECF 34.

        On the morning of September 26, 2019, counsel for Respondents stated that they did not

intend to appear. Dkt. No. 9-1, ECF 44. Respondents also failed to file any further briefs. Dkt.

No. 9-1, ECF 44.

        On October 29, 2019, the arbitrator issued his award. In it, he referenced a decision issued

                                                     2
by a court in the Southern District of New York involving one of the original parties to this action

and, among other defendants, Infinity and Tash. There, the district court concluded that Tash was

Infinity’s alter ego, created to keep non-union job payments separate from union job payments. See

Order Granting Plaintiffs’ Motion for Summary Judgment at 5, Trs. of the New York City Dist. Council

of Carpenters Pension Fund, et al. v. Infinity Mgmt. Corp., et al., No. 17-8204 (S.D.N.Y. Sept. 12, 2019),

ECF No. 69. Incorporating that analysis into his decision, the arbitrator added Tash as an employer

in this arbitration, Dkt. No. 9, ECF 35, determined that Respondents violated the CBA, and ordered

Respondents to pay the following: (1) wage payments totaling $21,736.83 to the underpaid

employees; (2) a contractual penalty of $25,000 to the Carpenter’s Relief and Charity Fund; and (3)

$6,600 in arbitrator’s fees. Id. at 38.

        On November 18, 2019, Petitioner commenced this confirmation action, asserting that

Respondents had not satisfied any portion of the arbitration award. The Court directed Petitioner to

file and serve a statement pursuant to Local Civil Rule 56.1, along with any declarations and

affidavits with which it intended to support its petition, by December 4, 2019 and directed

Respondents to file any opposition by December 25, 2019. Dkt. No. 7. Petitioner filed its Rule 56.1

statement and supporting documents on December 2, 2019. Dkt. Nos. 9-11.

        Petitioner served its petition, summons, Rule 56.1 statement, supporting documents, and the

Court’s scheduling order on December 2, 2019. Dkt. No. 12. Despite being properly served with

the petition and summons, Petitioner’s motion for summary judgment, and the Court’s order

establishing deadlines for opposing that motion, Respondents have not appeared in this action.

 II.    DISCUSSION

        A. The Arbitration Award

        “Section 301 of the [LMRA], 29 U.S.C. § 185, provides federal courts with jurisdiction over

petitions brought to confirm labor arbitration awards.” Local 802, Associated Musicians of Greater N.Y.

v. Parker Meridien Hotel, 145 F.3d 85, 88 (2d Cir. 1998). “Confirmation of a labor arbitration award

                                                       3
under LMRA § 301 is a summary proceeding that merely makes what is already a final arbitration

award a judgment of the Court.” N.Y. Med. Ctr. of Queens v. 1199 SEIU United Healthcare Workers

East, No. 11-cv-04421 (ENV)(RLM), 2012 WL 2179118, at *4 (E.D.N.Y. June 13, 2012) (internal

quotation marks omitted).

        A court’s review of a final arbitration award under the LMRA is “very limited.” Nat’l Football

League Mgmt. Council v. Nat’l Football League Players Ass’n, 820 F.3d 527, 536 (2d Cir. 2016) (quoting

Major League Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001)). Courts are “not authorized to

review the arbitrator’s decision on the merits . . . but inquire only as to whether the arbitrator acted

within the scope of his authority as defined by the collective bargaining agreement.” Id. It is not the

Court’s role to “decide how [it] would have conducted the arbitration proceedings, or how [it] would

have resolved the dispute.” Id. at 537. Instead, the Court’s task is “simply to ensure that the

arbitrator was ‘even arguably construing or applying the contract and acting within the scope of his

authority’ and did not ‘ignore the plain language of the contract.’” Id. (quoting United Paperworks

Int’l Union v. Misco, Inc., 484 U.S. 29, 38 (1987)); see also Local 97, Int’l Bhd. of Elect. Workers v. Niagara

Mohawk Power Corp., 196 F.3d 117, 124 (2d Cir. 1999) (“Because [t]he federal policy of settling labor

disputes by arbitration would be undermined if courts had the final say on the merits of [arbitration]

awards, an arbitrator’s award resolving a labor dispute is legitimate and enforceable as long as it

draws its essence from the collective bargaining agreement and is not merely an exercise of the

arbitrator’s own brand of industrial justice.” (citation and internal quotation marks omitted)); Harry

Hoffman Printing, Inc. v. Graphic Commc’ns Int’l Union, Local 261, 950 F.2d 95, 97 (2d Cir. 1991) (“[A]s

long as the arbitrator is even arguably construing or applying the contract and acting within the

scope of his authority, that a court is convinced he committed serious error does not suffice to

overturn his decision.” (internal quotation marks omitted)). “Generally speaking, unless the award is

procured through fraud or dishonesty, the decision should not be disturbed.” Niagara Mohawk, 196

F.3d at 124.

                                                        4
        When a petition to confirm an arbitration award is unopposed, courts should generally treat

“the petition and accompanying record . . . as akin to a motion for summary judgment.” D.H. Blair

& Co. v. Gottdiener, 462 F.3d 95, 109 (2d Cir. 2006). Thus, like unopposed summary judgment

motions, unopposed confirmation petitions “must fail where the undisputed facts fail to show that

the moving party is entitled to judgment as a matter of law.” Id. at 110 (internal quotation marks

omitted).

        Here, there is no indication that the arbitrator’s award was procured through fraud or

dishonesty or that the arbitrator was acting in disregard of the CBA or outside the scope of his

broad authority to resolve any dispute between the parties regarding contributions. Rather, the

record indicates that the arbitrator based his award on undisputed evidence that Infinity paid

employees below their contractual rate, and his determination that Tash was Infinity’s alter ego and

therefore also an employer responsible for these underpayments. The record further indicates that

the arbitrator based his award on the provisions of the CBA, as well as undisputed testimony.

        Accordingly, Petitioner’s motion is granted and the award is confirmed.

        B. Post-Award Prejudgment Interest

        Petitioner has also requested that the Court award prejudgment interest at the rate of 9%—

the New York statutory rate—for the period between the date of the award and the date of

judgment in this action. Dkt. No. 11, at 4. The Second Circuit has noted that in the context of

actions to confirm arbitral awards there is “a presumption in favor of prejudgment interest.”

Waterside Ocean Navigation Co. v. Int’l Navigation Ltd., 737 F.2d 150, 154 (2d Cir. 1984). Accordingly,

district courts in this Circuit “have exercised their discretion to award prejudgment interest when

confirming arbitration awards under collective bargaining agreements pursuant to § 301 of the

LMRA, when the CBAs indicated that an arbitration award was ‘final and binding.’” Serv. Employees

Int’l Union, Local 32BJ, AFL-CIO v. Stone Park Assocs., LLC, 326 F. Supp. 2d 550, 555 (S.D.N.Y.

2004) (collecting cases). Determining the rate of interest to be applied is also within the discretion

                                                    5
of the district court. Lodges 743 & 1746, Int’l Ass’n of Machinists v. United Aircraft Corp., 534 F.2d 422,

446 (2d Cir. 1975).

        While the arbitrator did not award this interest in his initial award, in light of the

presumption in favor of prejudgment interest, in conjunction with the provision of the CBA stating

that the arbitration award is “final and binding” on all relevant parties to this action, see Dkt. No. 9,

ECF 29, the Court exercises its discretion to award prejudgment interest. See Serv. Employees Int’l

Union, 326 F. Supp. 2d at 555.

        C. Attorneys’ Fees and Costs

        Petitioner also requests attorneys’ fees and costs arising from this confirmation action. See

Dkt. No. 9, ECF 8. Generally, “in a federal action, attorney’s fees cannot be recovered by the

successful party in the absence of statutory authority for the award.” Int’l Chem. Workers Union, Local

No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985). Section 301 of the LMRA does not

provide for the recovery of attorneys’ fees. Id. However, “[p]ursuant to its inherent equitable

powers . . . a court may award attorney’s fees when the opposing counsel acts ‘in bad faith,

vexatiously, wantonly, or for oppressive reasons.’” Id. (quoting F.D. Rich Co. v. United States ex rel.

Indus. Lumber Co., 417 U.S. 116, 129 (1974)). In the context of confirmation proceedings, “the

guiding principle has been stated as follows: when a challenger refuses to abide by an arbitrator’s

decision without justification, attorney’s fees and costs may properly be awarded.” Id. (quoting Bell

Prod. Eng’rs Ass’n v. Bell Helicopter Textron, Div. of Textron, Inc., 688 F.2d 997, 999 (2d Cir. 1982)).

        Here, an award of fees and costs is justified. By entering into the CBA, Infinity agreed to

submit to arbitration of disputes at the option of either party to the agreement. Both Infinity and

Tash failed to participate in the second phase of the arbitration proceeding, despite having been duly

notified of the hearing. Following the arbitrator’s decision that Infinity violated its obligations under

the CBA, and that Tash was also liable as Infinity’s alter ego, Respondents failed to satisfy any

portion of the award and have subsequently failed to oppose the instant petition to confirm the

                                                       6
award. In so doing, Respondents have failed to offer any justification for their refusal to abide by

the decision of the arbitrator. See, e.g., E. Millenium Constr., 2003 WL 22773355, at *3 (awarding fees

and costs where defendant “chose not to participate in the arbitration proceedings or even to

oppose Plaintiffs’ application for confirmation of the arbitration award”); New York City Dist. Council

of Carpenters v. Metro Furniture Servs. LLC, No. 11-cv-7074 (HB), 2012 WL 4492384, at *4 (S.D.N.Y.

Sept. 28, 2012) (awarding attorneys’ fees and finding that respondent’s “inaction in the arbitration

hearings and in the present action . . . constitutes bad faith”).

        The Court finds that Petitioner is entitled to reasonable attorney’s fees and costs, and that an

award of attorneys’ fees will further the federal policy in favor of settling labor disputes by

arbitration. See Niagara Mohawk Power Corp., 196 F.3d at 124. But Petitioner has not provided the

Court with an application for such fees and costs so that the Court may assess whether the

requested fees are reasonable. Any such application is due no later than February 17, 2020 and

should be supported by contemporaneous time records describing the work performed. The Court

will not consider any application submitted after February 17, 2020.

III.    CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to enter judgment in favor of

Petitioner and against Respondents in the amount of $53,336.83—which consists of the arbitration

award of $21,736.83 in wage payments, $25,000 in contractual penalties, and $6,600 in arbitrator’s

fees—plus prejudgment interest on the arbitration award at the rate of 9% per annum from the date

of the award (November 15, 2019) to the date of judgment. Post-judgment interest will accrue

pursuant to 28 U.S.C. § 1961.




                                                     7
      The Clerk of Court is further directed to close this case.

      SO ORDERED.

Dated: February 3, 2020                            _____________________________________
New York, New York                                          GREGORY H. WOODS
                                                           United States District Judge




                                                  8
